J-S20014-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                    v.

PETER VAN

                         Appellant                     No. 3030 EDA 2016


           Appeal from the Judgment of Sentence August 2, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): MC-51-CR-0034054-2014


BEFORE: BOWES, J., OTT, J., AND FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY BOWES, J.:                             FILED MAY 23, 2017

      Peter Van appeals from the August 2, 2016 judgment of sentence

imposed by the Municipal Court of Philadelphia. He challenges the denial of

both his pre-sentence motion to withdraw his guilty plea and the September

7, 2016 denial of his post-sentence motion to withdraw his guilty plea.

Since exclusive jurisdiction over this matter lies in the Court of Common

Pleas of Philadelphia, we transfer this action to that court for disposition.

      On October 4 2014, Appellant was arrested by Philadelphia Police and

charged with possession of a controlled substance, possession with intent to

deliver (“PWID”), and conspiracy.      On December 23, 2014, he pled nolo

contendere to PWID and conspiracy in the Municipal Court in Philadelphia in
J-S20014-17



exchange for admission to an intensive outpatient drug treatment program

under the supervision of the Philadelphia Drug Treatment Court.1

       During his five months in the program, Appellant was non-compliant

with its conditions and sanctioned multiple times. Consequently, he retained

counsel and filed a motion to withdraw his plea.2 Following a hearing, the

court denied the motion on November 12, 2015.

       Although Appellant was given the option to remain in the program, he

elected to proceed to a hearing on his termination. Prior to termination, he

was sanctioned for additional violations. On May 26, 2016, Appellant waived

a rule to show cause hearing on his program compliance and the trial court

revoked his participation in the treatment program.       After receipt of a

presentence investigation report, the court sentenced Appellant on August 2,

2016, to two terms of sixty days to twelve months imprisonment to run

concurrently, followed by two concurrent twelve month periods of reporting

probation. That same day, Appellant filed a post-sentence motion seeking to

withdraw his nolo contendere plea, which was denied on September 7, 2016.

Appellant filed the present appeal to this Court.


____________________________________________


1
  Successful completion of the program would have resulted in dismissal of
the charges.
2
   He alleged that his plea was not knowing, intelligent and voluntary, and
further that he was innocent of the possession with intent to deliver charge.



                                           -2-
J-S20014-17



       The Commonwealth asserts, and we agree, that this appeal should be

transferred to the Court of Common Pleas of Philadelphia County as the

latter court has exclusive jurisdiction of appeals from judgments rendered in

the Municipal Court pursuant to 42 Pa.C.S. § 932 (“Except as otherwise

prescribed by any general rule adopted pursuant to section 503 (relating to

reassignment of matters), each court of common pleas shall have exclusive

jurisdiction of appeals from final orders of the minor judiciary established

within the judicial district”); see also Pa.R.Crim.P. 1007(D) (governing

challenges to guilty pleas in the Philadelphia Municipal Court and requiring

judges to inform defendants of their right to appeal to the court of common

pleas within thirty days of entry of a final order denying the motion).

       Since the Court of Common Pleas of Philadelphia has exclusive

jurisdiction of the within appeal, we transfer this matter, together with the

record, to that tribunal in accordance with 42 Pa.C.S. § 5103 (authorizing

transfer of an erroneously filed appeal to the proper tribunal “where it shall

be treated as if originally filed in the transferee court . . . on the date when

first filed”).

       Case transferred to the Court of Common Pleas of Philadelphia County.

Jurisdiction relinquished.




                                     -3-
J-S20014-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2017




                          -4-